                                                                 USDC SONY
UNITED STATES DISTRICT COURT
                                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FlLED
                                                                 DOC#                  '~-
 REUBEN AVENT,                                                   DATE FILED:   --l~l~1L~.--·~~
                                 Plaintiff,

                     -against-
                                                                 1: 19-CV-10907 (JGK)
 PROGRESSIVE CASUALTY INSURANCE
                                                               ORDER OF SERVICE
 COMPANY; STEVEN JONES; DANIELLE
 BARROR; UNKNOWN COMPANY
 REPRESENTATIVES,

                                 Defendants.

JOHN G. KOELTL, United States District Judge:

       Plaintiff, who appears prose, asserts claims under 42 U.S.C. § 1981, § 1983, and under

state law. He sues the Progressive Casualty Insurance Company ("Progressive"), Steven Jones,

Danielle Barror, and "Unknown Company Representatives." By order dated December 19, 2019,

the Court granted Plaintiff's request to proceed without prepayment of fees, that is, in forma

pauperis ("IFP").

       The Court directs service on Progressive. The Court also directs counsel for Progressive

to identify the service addresse·s of Jones and Barror, and the identities and service address of the

unidentified defendants, and to provide them to Plaintiff and the Court.

                                              DISCUSSION

A.     Service on ~rogressive

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) ("The officers of the court shall issue and serve all

process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(in) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served a summons

and the complaint on Progressive until the Court reviewed the complaint and ordered that a

summons be issued for Progressive. The Court therefore extends the time to serve Progressive

until 90 days after the date that the summons for Progressive is issued. If the complaint is not

served on Progressive within that time, Plaintiff should request an extension of time for service.

See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff's

responsibility to request an extension of time for service); see also Murray v. Pataki, 378 F.

App'x 50, 52 (2d Cir. 2010) (summary order) ("As long as the [plaintiff proceeding IFP]

provides the information necessary to identify the defendant, the Marshals' failure to effect

service automatically constitutes 'good cause' for an extension of time within the meaning of

Rule 4(m).").

        To allow Plaintiff to effect service on Progressive through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

("USM-285 form") for Progressive. The Clerk of Court is further instructed to issue a summons

for Progressive, and deliver to the Marshals Service all of the paperwork necessary for the

Marshals Service to effect service on Progressive.

        Plaintiff must notify the Court if his address changes, and the Court may dismiss this

action if Plaintiff fails to do so.

B.      Jones, Barror, and the unidentified defendants

        Under Valentin v. Dinkins, a prose litigant is entitled to assistance from the district court

in identifying an unidentified defendant and a defendant's service address. 121 F.3d 72, 76 (2d

Cir. 1997). In the complaint, Plaintiff supplies sufficient information to permit Progressive to

provide the service addresses of Jones and Barror, and to identify and provide the service

                                                  2
addresses of the unidentified defendants. The unidentified defendants include those Progressive

employees who, between May 17, 2018, and November 22, 2019 (the date that Plaintiff filed this

action), interacted with Plaintiff in telephone conversations concerning Plaintiffs coverage under

Progressive car insurance policies and the cost of his associated insurance premium(s). It is

therefore ordered that counsel for Progressive must ascertain the service addresses of Jones and

Barror, and the identities and service addresses of the unidentified defendants who Plaintiff seeks

to sue here. Counsel for Progressive must provide this information to Plaintiff and the Court

within sixty days of the date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the newly identified individuals as defendants and listing all of the defendants' service

addresses. The amended complaint will replace, not supplement, the original complaint. An

amended complaint form that Plaintiff should complete is attached to this order. Once Plaintiff

has filed an amended complaint, the Court will screen the amended complaint and, if necessary,

issue an order directing service on Jones, Barror, and the newly named defendants.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

       The Court further directs the Clerk of Court to complete a USM-285 form with the

service address for Defendant Progressive Casualty Insurance Company, and deliver all

documents necessary to effect service on that defendant to the U.S. Marshals Service.

       The Court additionally directs the Clerk of Court to mail a copy of this order and the

complaint to the Progressive Casualty Insurance Company at The Progressive Corporation, 6300

Wilson Mills Road, Mayfield Village, Ohio 44143.

       An amended complaint form is attached to this order.

                                                3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:
          New York, New York

            I'.µ- ,er!,'
                    /l     r
           1;2/~3/1 f.




                                                4
                DEFENDANT AND SERVICE ADDRESS

The Progressive Casualty Insurance Company
6300 Wilson Mills Road
Mayfield Village, Ohio 44143
                             UNITED ST A TES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK




                                                                      _ _CV_ _ _ _ __
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                            COMPLAINT
                                                                         Do you want a jury trial?
                                                                              •   Yes   •   No




Write the full name of each defendant. If you need more
space, please write "see attached" in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual's full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual's birth; a minor's initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.       BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?

     •     Federal Question

     D Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

         1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff,    ________________                                , is a citizen of the State of
                                                                 __;


                    (Plaintiff's name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of



 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.




                                                                                               Page 2
 If the defendant is an individual:

The defendant,                                                       , is a citizen of the State of
                   -(Defendant's
                     - - - - -name)
                                 -----------


 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of



 If the defendant is a corporation:

The defendant,                                               , is incorporated under the laws of
                   --------------
 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.



First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                 Page3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                   First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code


Defendant 2:
                   First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code


Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Pages
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP applica~ion.



Dated                                                   Plaintiffs Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                          Zip Code

Telephone Number                                        Email Address {if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
•   Yes   •   No·
      If you do consent to receive documents electronically, submit the completed form with your
      complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
